DIAL, Justice,
dissenting.
I respectfully dissent to that portion of the majority opinion sustaining grounds of error four and five.
The Court of Criminal Appeals has previously held virtually identical jury argument to be a proper plea for adequate punishment and law enforcement. In Stone v. State, 574 S.W.2d 85, 90 (Tex.Crim.App. 1978), which was also a case involving sexual abuse of a child, the following argument was made by the prosecutor during the punishment phase of the trial:
Now, that’s sad it really is, and you should think about (the complainant) when you’re assessing your punishment. Let’s think about her and think about the other children that live in this community that are subjected to this type of conduct by others and use your common sense.
The defendant’s objection that the State was urging the jury to consider what happens to other children was overruled. I am unable to distinguish this case from our present one. I feel we are bound by this Court of Criminal Appeals decision.
If anything, the present case is stronger than Stone because of evidence here on which the prosecutor’s argument was legitimately based. The record reveals that the defendant had threatened the victim with physical harm if she told her mother what had happened. The doctor explained that adolescent children who have had sexual problems within their family have extreme difficulty discussing things that have taken place.
During final argument, counsel may draw from those facts in evidence all inferences that are reasonable, fair and legitimate, and he has wide latitude without limitation in this respect so long as the argument is supported by the evidence and offered in good faith. Such inferences may be based upon what the jury heard and observed in the courtroom during the presentation of evidence. Vaughn v. State, 607 S.W.2d 914, 922-923 (Tex.Crim.App.1980).
The conviction should not be reversed.